DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on January 4, 2021 is acknowledged.  The traversal is on the ground(s) that all claims now recite a special technical feature of Still et al (US 2014/0193309).  This is not found persuasive because the courts have held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only route skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Additionally, in view of applicant’s amendment, it is unclear how the added language serves to differentiate the cited special technical feature from the cited prior art, as Still does teach that the carrier structure is formed to carry the dispense device and the at least one reservoir.  Applicant has not distinctly and specifically point out the supposed errors in the restriction requirement, and thus, the examiner is maintaining that the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 3 is objected to because of the following informalities:  There appears to be a typographical error in line 3.  The examiner believes the term “contract array pad” should instead be “contact array pad.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, the applicant has recited that the fluid dispense devices are embedded in a single monolithic carrier structure.  It is unclear if the applicant is referring to a different carrier structure than that recited in claim 1, or if this is intended to recite the same carrier structure of claim 1.
With respect to claim 10, the applicant has recited that the dispense device further comprises a single monolithic carrier structure (lines 1-2).  It is unclear if the applicant is referring to a different carrier structure than that recited in claim 1, or if this is intended to recite the same carrier structure of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (US 2014/0297029 A1).
With respect to claim 1 Peters discloses a multi-channel dispenser system (10) (See Figs. 1A-C and Paras. 0018-0025) comprising:
A plurality of fluid dispense devices (dispensers 12, 12’), each device including at least one nozzle (nozzles 2, See Fig. 1B and Paras. 0023-0024),
At least one reservoir fluidically connected to the plurality of fluid dispense devices to deliver fluid to the plurality of fluid dispense devices (See Para. 0027 for discussion of the introduction of fluid into channels 16 via a reservoir in response to signals from a processor),
A contact pad array where each contact pad is electrically connected to the plurality of fluid dispense devices to drive the plurality of fluid dispense devices (See Para. 0025 for discussion of the inclusion of electrical contact pads), 
A single monolithic carrier structure (cassette/carriage 23/21, See Fig. 1C and Para. 0025) carrying at least one of said plurality of fluid dispense devices, at least one reservoir and contact pad array, and
Electrical routing (circuitry 31) to electrically connect the plurality of fluid dispense devices to the contact pad array, wherein the electrical routing extends through the single monolithic carrier structure (See Figs. 1B-C and Para. 0025-0026 and 0031).
With respect to claim 2, Peters discloses that all of the fluid dispense devices are carried by the single monolithic carrier structure (See Fig. 1C and Para. 0025).

With respect to claim 6, Peters discloses that the fluid dispenser devices are embedded in the single monolithic carrier structure (See Fig. 1C and Para. 0025).
With respect to claim 8, Peters discloses that the single monolithic carrier structure is a first monolithic carrier structure (cassette 23/carriage 21) that has embedded therein the plurality of fluid dispense devices (dispensers 12/12’),
Electrical traces extend through the first monolithic carrier structure to connect to the plurality of fluid dispense devices (See Para. 0025-0026 and 0031), and
The digital dispense apparatus further comprises a second monolithic carrier (transport stage 35) that includes at least one of (i) a contact pad array, and (ii) a plurality of reservoirs (See receivers 34, See Paras. 0018-0019 and 0031).
With respect to claim 11, Peters discloses the inclusion of at least one die (die 14, See Fig. 1B) that defines the plurality of fluid dispense devices, wherein the die is provided at a side of the carrier structure that is opposite to the reservoir (See Para. 0023),
Wherein the electrical routing comprises interconnect traces provided through the carrier structure to connect the contact pad array to the plurality of fluid dispense devices (See Para. See Paras. 0026 and 0031).
With respect to claim 12, Peters discloses that the monolithic carrier structure forms fluid routing between the reservoir and the die so that in operation fluid routing walls, downstream of the reservoir, are in contact with fluid to guide fluid from the reservoir to the die (See Figs. 1B-1C and Paras. 0024-0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Still et al (US 2014/0193309 A1) in view of Peters (US 2014/0297029 A1).
With respect to claim 1, Still discloses a liquid dispenser cassette (100) comprising:
A plurality of fluid dispenser devices (dispense head assemblies 904-1 through 904-4, generically referred to as “dispense head assemblies,” See Para. 0025),
At least one reservoir (reservoirs 916-1 through 916-4) fluidically connected to the plurality of fluid dispense devices to deliver fluid to the plurality of fluid dispense devices (See Fig. 9 and Para. 0028), 
A contact pad array (electrical contact pads 1004, See Fig. 10) wherein each contact pad is electrically connected to the plurality of fluid dispense devices to drive the plurality of fluid dispense devices (See para. 0032), and
A carrier structure carrying at least one of said plurality of fluid dispense devices, at least one reservoir, and the contact pad array.
Still fails to disclose that the carrier structure is a single, monolithic carrier structure.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to make the device of Still one integrated, monolithic device since it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only route skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Still also fails to specifically disclose the inclusion of electrical routing that electrically connects the plurality of fluid dispense devices to the contact pad array, wherein the electrical routing extends through the single monolithic carrier structure. 
Peters teaches a multi-channel dispenser system (10) (See Figs. 1A-C and Paras. 0018-0025) comprising a plurality of fluid dispense devices (dispensers 12, 12’), each device including at least one nozzle (nozzles 2, See Fig. 1B and Paras. 0023-0024), a contact pad array where each contact pad is 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specifics of the electrical routing taught by Peters into the connection between the fluid dispense devices and contact pad array of Still such that control of each fluid dispense device can be achieved via the electrical routing and associated controller.
With respect to claim 7, modified Still teaches that the at least one reservoir is defined by surfaces of the monolithic carrier structure so that when filled the carrier structure is in direct contact with the fluid to receive the fluid from an external source and guide the fluid to the fluid dispense devices (See Fig. 9 and Paras. 0025, 0028, and 0033). 
With respect to claim 10, the combination of Still and Peters teaches that the single monolithic carrier structure includes at least one cut out that defines the at least one reservoir (See Para. 0028 of Still for discussion of how each reservoir is designed to hold a specific volume of fluid), the contact pad array (See Fig. 10 and Para. 0032), and electrical routing connected to the contact array pad and fluid dispense devices (See Figs. 1B-C and Paras. 0025-0026 and 0031 of Peters for discussion of the inclusion of electrical contact pads and electrical routing (circuitry 31) to electrically connect the plurality of fluid dispense devices to the contact pad array, wherein the electrical routing extends through the single monolithic carrier structure).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Still et al (US 2014/0193309 A1) and Peters (US 2014/0297029 A1) in view of Giri et al (US 2009/0047440 A1).

The combination of Still and peters fails to specifically teach the incorporation of interconnect traces that connect single function contact pads of the contact pad array to the plurality of fluid dispense devices on the single monolithic carrier structure.
Giri teaches a fluid delivery system, wherein fluid ejection devices (34) are operatively connected to an electrical interconnect members (14), which is ultimately electrically connected to a drive mechanism.  The interconnect member may be electrically connected to bond pads (48), which are operatively integrated in a portion of the die (12,12’).  The fluid ejection devices are also electrically connected to the bond pads via conductive traces that extend between the die portions (See Figs. 2 and 4 and Para. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the configuration of the conductive traces of Giri into the electrical routing configuration of combined Still and Peters such that a user is enabled to electronically control dispensing of fluids from individual fluid dispense devices on command.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the contact pad array extends in one plane, the at least one nozzle extends in one plane, the at least one reservoir extends through one plane, most of the lengths of the interconnect traces extend in one plane, and said planes extend parallel to each other; and b) that the second monolithic carrier includes the contact pad array, the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         April 19, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798